Beck, Presiding Justice.
The County of Fayette issued its warrant payable to the order of W. A. Neal & Son Incorporated, for the principal amount of $5818.06. The warrant was dated August 4, 1925, and was payable on demand. On August 10, 1925, it was presented for payment to the county depository, being then the Bank of Fayetteville, and payment was refused because of insufficient funds, and on the back of the warrant were stamped the fact that the warrant had been presented for payment, the time of the presentation, and the reason for nonpayment. That was done at the time of presentation for payment. On August 1, 1926, the warrant was again presented for payment, and again payment was refused for want of sufficient funds, and that fact was stamped upon the back of the warrant, the entry being made at the time of presentation. On January 25, 1928, approximately two and one half years after the date of the warrant, W. A. Neal & Son Inc., the payee of the warrant and still its holder, sold it to John H. Candler for $4750, representing a discount from the face of the warrant of $1068.06. At the time of the sale W. A. Neal & Son Inc. indorsed the warrant. Later, John H. Candler brought suit against W. A. Neal & Son Inc., to recover upon the indorsement. Bpon these facts the Court of Appeals, rendered the decision reported in 46 Ga. App. 625 (168 S. E. 265). To this decision Neal & Son Inc. sued out a writ of certiorari to this court.
After consideration of the entire case and the grounds upon which it is sought to have the judgment of the Court of Appeals reversed, this court is of the opinion that that court properly decided the question involved. See 176 Ga. 511 (168 S. E. 264).

Judgment affirmed.


All the Justices concur.